ON appellant’s motion for rehearing.
DAVIDSON, Judge.
If appellant took possession of the five head of cattle at *210Breckenridge in Stephens County, under the mistaken belief that they were his cattle, such a taking would not constitute theft. If, after arriving at Fort Worth, appellant discovered his mistake and then fraudulently converted the cattle to his own use and benefit, he would be guilty of the theft thereof. Such offense, however would have been committed in Tarrant County and not in Stephens County,
Under such rules, as well as the facts here presented, appellant was entitled to have the jury instructed in an affirmative manner that a conviction could not be had in Stephens County for the theft, if any, that occurred in Tarrant County.
The original reversal of this conviction was predicated upon our conclusion that appellant had not been accorded the benefit of such an instruction. Upon consideration of State’s motion for rehearing, we concluded that charge of the court wherein appellant was accorded the full benefit as to a taking under a mistake of fact of the five head of cattle was sufficient to protect appellant’s rights before the jury.
We are further fortified in the correctness of this conclusion, by reason of the fact that appellant claimed that only three head of cattle were discovered at Fort Worth as having been mistakenly taken by him. This left two head of cattle in his possession at Fort Worth not claimed by him to have been innocently taken. So then, there were two head of cattle that appellant was shown to have taken into his possession in Stephens County and not claimed by him to have been discovered as not belonging to him at Fort Worth.
Under such circumstances, the instruction of the trial court, as mentioned, was sufficient.
Appellant’s motion for rehearing is overruled.
HAWKINS, Presiding Judge, absent.
The foregoing opinion of the Commission of Appeals' has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.